ITEMID: 001-87936
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MORELLI v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Carmine Morelli, is an Irish national who was born in 1941 and lives in Stockport. He was represented before the Court by Ms A. Faulkner, a senior welfare rights officer in Stockport. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 19 November 1987. On 11 October 2000, the applicant made a claim for widows’ benefits. On 17 October 2000 the applicant was informed that his claim had been disallowed as he was not a woman. The applicant appealed and on 20 January 2002 his appeal was rejected. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefit was payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
